Citation Nr: 1723201	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent since August 1, 2010 for the Veteran's service-connected left knee disability.  

2.  Entitlement to a separate rating for limitation of motion of the left knee with painful motion prior to June 29, 2009.

3.  Entitlement to a rating in excess of 20 percent prior to June 29, 2009 (exclusive of the 10 percent rating assigned by this decision) for the Veteran's service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to January 1965.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a claim for a rating in excess of 20 percent for left knee degenerative changes status post medial and lateral meniscectomy that was denied in the October 2007 rating decision on appeal.  The Veteran substantively appealed the claim and was also assigned a temporary 100 percent rating for a left total knee arthroscopy requiring convalescence beginning June 29, 2009.  A 30 percent evaluation was assigned since August 1, 2010.  The claim for a rating in excess of 20 percent prior to June 29, 2009, and in excess of 30 percent since August 1, 2010, was remanded by the Board in August 2014 for an examination.  An August 2015 Board decision denied a rating in excess of 20 percent for instability prior to June 29, 2009, and a rating in excess of 30 percent for left knee replacement since August 1, 2010, and granted a separate 10 percent rating for instability since August 1, 2010.  The Veteran appealed the portion of the August 2015 Board decision that denied higher ratings for the left knee disability prior to June 29, 2009 and since August 1, 2010 to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Partial Remand (Joint Motion) of the parties in January 2017 and remanded the claims to the Board for action consistent with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent prior to June 29, 2009 (exclusive of the 10 percent rating assigned by this decision) for the Veteran's service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal as to the issue of entitlement to a rating in excess of 30 percent since August 1, 2010 for the Veteran's service-connected left knee disability is requested.

2.  Prior to June 29, 2009, the Veteran's left knee degenerative arthritis manifested with limitation of flexion to 120 degrees with painful motion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to a rating in excess of 30 percent since August 1, 2010 for the Veteran's service-connected left knee disability by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Prior to June 29, 2009, the criteria for a separate rating of 10 percent, but no higher, for limitation of motion of the left knee with painful motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the April 2017 Brief of the Appellant, received in May 2017, the Veteran's representative stated that the Veteran was no longer appealing the claim for a rating in excess of 30 percent for the left knee disability for the time period since August 1, 2010.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

II. Separate Rating 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's left knee disability is currently rated as 20 percent disabling prior to June 29, 2009 based on Diagnostic Code 5257 which addresses other impairment of the knee such as recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  He has requested a separate rating for painful motion in the left knee during this period.  Of note, VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In this case the Board agrees with the Veteran that a separate rating for painful motion is warranted prior to June 29, 2009. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Diagnostic Code 5003 directs degenerative arthritis be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Any limitation of motion must be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

In the absence of limitation of motion, a 10 percent evaluation is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For these purposes, VA regulations consider the knee to be a major joint.  38 C.F.R. § 4.45(f) (2016).

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Prior to June 29, 2009, the evidence demonstrates that flexion of the left knee, at most, was limited to 120 degrees.  November 2008 and January 2009 VA treatment records note left knee pain and measured range of motion of the left knee to 120 degrees, with no effusion.  X-rays from February 2007 confirm that the Veteran had arthritis of the left knee during this period.  As such, a separate 10 percent rating for degenerative arthritis of a major joint with noncompensable limitation of motion is warranted prior to June 29, 2009.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260.  

A higher rating is not warranted for the painful motion when considering limitation of flexion as the evidence clearly establishes flexion of the knee greater than 30 degrees during this period.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  As the knee is considered a single major joint, a higher rating is not warranted based on Diagnostic Code 5003 which requires involvement of two or more major joints and occasional incapacitating exacerbations for a 20 percent rating.  38 C.F.R. § 4.71a.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."








ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent since August 1, 2010 for the Veteran's service-connected left knee disability is dismissed.

A separate 10 percent rating, but no higher, for limitation of motion of the left knee with painful motion, is granted effective October 24, 2006.


REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to a rating in excess of 20 percent prior to June 29, 2009 (exclusive of the 10 percent rating assigned by this decision) for the Veteran's service-connected left knee disability may be decided.

The Board notes that prior to June 29, 2009, the Veteran was in receipt of a 20 percent rating for moderate instability and a separate 10 percent rating was granted above for limitation of motion of the left knee with painful motion.  

Pursuant to the December 2016 Joint Motion, the Board was directed to consider whether the Veteran's left knee disability warranted another separate 10 percent rating for symptomatic removal of semilunar cartilage in light of his 1960's meniscectomy and additional left knee symptomatology that may not be contemplated by the current ratings discussed above.  The Board concludes that an additional VA medical opinion is needed to ascertain whether any of the Veteran's left knee symptomatology may constitute a distinct manifestation supportive of a separate rating attributable to residuals of a 1960's meniscectomy.  See 38 C.F.R. § 4.14 (2016); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (explaining that the rating schedule implicitly directs that a veteran may not be compensated twice for the same symptomatology, as such a result would overcompensate the veteran for the actual impairment of his earning capacity).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Send the claims file to an examiner to determine whether the Veteran's left knee disability was manifested by any residuals of a 1960's meniscectomy prior to June 29, 2009.  

Specifically, following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left knee symptomatology between 2006 and June 29, 2009, is attributable to the removal of the left semilunar cartilage in the 1960's.  If so, the examiner should list all symptoms that have resulted because of the semilunar cartilage removal.  

A rationale must be provided for any opinion expressed.  

2.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


